Citation Nr: 0805096	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to the restoration of a 60 percent rating for 
reactive airway disease.

2.	Entitlement to a compensable rating for rhinosinusitis, due 
to reactive airway disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which reduced from 60 to         30 
percent the disability rating for service-connected reactive 
airway disease manifested by chronic respiratory allergies, 
rhinosinusitis, and tracheobronchitis, effective from August 
1, 2004.

For the reasons discussed below, this appeal is REMANDED, in 
part, to the RO   via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required. 


FINDINGS OF FACT

1.	In a June 2000 rating decision, the RO increased from 10 to 
60 percent the rating for his service-connected respiratory 
disorder, effective April 12, 2000, pursuant to the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602 for 
evaluating bronchial asthma.

2.	The May 2004 decision reducing this disability rating from 
60 to 30 percent, effective August 1, 2004, was properly 
substantiated by the evidence of record at the time of that 
determination.  Based on an October 2003 VA respiratory 
examination and other pertinent findings, the criteria for a 
60 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 
6602 for bronchial asthma had not been met,         to 
consist of pulmonary function test results of FEV-1 of 40- to 
55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent courses of systemic 
corticosteroids.  


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for the 
veteran's restrictive airway disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.444(c), 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2003 and 
January 2004 of the information and evidence needed to 
substantiate and complete  a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him a VA 
examination.  While there was no specific notification of the 
process by which disability ratings and effective dates are 
assigned, such error was harmless inasmuch as the restoration 
of the prior disability rating is being denied.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the October 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the veteran's statements dated in and 
subsequent to October 2003 indicate an awareness on the part 
of the veteran of the information  necessary to substantiate 
a claim for restoration.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Id. slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
This showing of actual knowledge satisfies the first and 
fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the right shoulder disability on 
employability and daily life, the Board does not view the 
disability at issue to be impacted by the second requirement 
of Vazquez-Flores, and no further analysis in that regard is 
necessary.  

Finally, the October 2004 SOC set forth the rating criteria 
applicable to the service-connected pulmonary disability.  
The veteran was accordingly made well aware of the 
requirements for restoration of previous assigned evaluation 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.
 

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially       in the more 
fully described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. 

The procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. 

Where a disability rating has been continued for at least 5-
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full and complete depiction of the level of 
disability.  38 C.F.R. § 3.344(a).  Likewise,             in 
such cases provided doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 
3.344(a)), the rating agency will continue the rating in 
effect under specified procedures.  38 C.F.R. § 3.344(b).  

In this instance, however, inasmuch as the 60 percent rating 
in question was not       in effect for 5 years or more, the 
preceding paragraphs (a) and (b) do not apply, based upon a 
disability which has not become stabilized and is likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).   

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.   To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.          See Brown 
v. Brown, 5 Vet. App. 413, 420 (1993).  See, too, Peyton v. 
Derwinski,        1 Vet. App. 282, 286 (1991). 

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for evaluation of 
respiratory disorders under 38 C.F.R. § 4.97.  Diagnostic 
Code 6602 pertains to the evaluation of bronchial asthma.  
Under that code, a 30 percent rating for bronchial asthma 
requires Forced Expiratory Volume within the first second 
(FEV-1) of           56- to 70-percent predicted, or; a ratio 
of FEV-1 to Forced Vital Capacity            (FEV-1/FVC) of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97,         
Diagnostic Code 6602.

Background

A February 2000 Board decision granted service connection for 
a respiratory disorder, variously diagnosed.
An RO rating decision that month implementing the Board's 
decision, granted service connection for reactive airway 
disease manifested by chronic respiratory allergies, 
rhinosinusitis and tracheobronchitis, and assigned an initial 
10 percent rating effective September 30, 1997.

The veteran underwent VA examination general examination in 
November 1997,   during which he underwent pulmonary function 
tests that indicated results of FEV-1 of 3.75, which was 91 
percent of predicted, and FVC of 4.2, which was 93 percent of 
predicted.  The assessment was of reactive airways disease, 
with the finding that since the veteran's exposure to noxious 
chemicals he had sustained reactive airways disease 
manifesting itself as chronic respiratory allergies, 
rhinosinusitis and tracheobronchitis.  He would take 
Rhinocort with some relief.  

The April 2000 report of an evaluation conducted by Dr. F. 
Marschalk, a private physician, indicated that the veteran 
had undergone therapy for reactive airway disease through use 
of a steroid inhaler along with a bronchodilator several 
years ago and this made his condition worse.  With the advent 
of the medications Pulmicort and Combivent, the veteran was 
to undergo a retrial of use of this type of medication.  

A June 2000 rating decision increased from 10 to 60 percent 
the rating for his service-connected respiratory disorder, 
effective as of April 12, 2000.

Through his August 2003 statement Dr. Marschalk indicated 
that the veteran continued to experience coughing, wheezing, 
shortness of breath on exposure to noxious and toxic 
substances, fatigue, and sinusitis.  He remained on a regimen 
of Advair 100/50 twice daily and Singulair daily, and 
Combivent inhaler as needed, and was taking desensitization 
shots every 3 weeks for allergic rhinitis.  

A VA respiratory examination was conducted in October 2003, 
at which time       the veteran remained on his medication 
profile (the same previously noted) including Combivent 
rescue inhaler one to two times per day.  He mentioned   
chronic cough and occasional hemoptysis, with the last 
episode of hemoptysis over one year ago.  He denied emergency 
room visits for shortness of breath, or treatment with home 
oxygen.  The veteran stated that he had developed recurrent 
acute sinus infections in the past.  He estimated having had 
two bacterial sinus infections the prior year requiring 
antibiotic usage, the last one being a year ago.          He 
experienced recurrent episodes of acute bacterial 
tracheobronchitis, and estimated one to two infections per 
year requiring antibiotic use.  He stated the last such 
infection occurred earlier that year.  The veteran also 
indicated having had allergic rhinitis and identified trouble 
sleeping from it.  On physical examination, nasal mucosa were 
pale and edematous bilaterally with clear drainage.  There 
was no sinus tenderness to palpation.  The pharynx was 
without edema, erythema or exudate.  There was clear sinus 
drainage noted on the posterior pharyngeal wall.  

The impression was asthma which appeared stable on current 
medication, as to which the veteran provided a history of 
recurrent acute bacterial tracheobronchitis infections with 
the last occurring in January 2003; and allergic rhinitis 
which appeared to be severe and not fully controlled on 
current medications, and a reported history of recurrent 
bacterial infections, stating the last occurred over a year 
ago.  A pulmonary function test (PFT) was performed, which 
established        pre-dilator use, an FEV-1 of 3.35, 84 
percent of predicted value, and FEV-1/FVC of 79 percent; and 
post-dilator use, FVC of 4.37, 86 percent of predicted, FEV-
1/FVC of 82 percent.  According to the examiner, the 
veteran's current conditions did not present any significant 
impairment of normal daily or occupational function.

In a December 2003 rating decision, the RO proposed a 
decrease from 30 to              60 percent in the rating for 
reactive airway disease.  The proposed rating reduction was 
effectuated through a May 2004 rating decision, effective 
from August 1, 2004.

Subsequent clinical records from Dr. Marschalk include a 
February 2004 report, received from the veteran in June 2004, 
indicating that a PFT generally had good results, and showed 
mild restrictive impairment.  The claimant's symptomatology 
was that of coughing, wheezing, and shortness of breath two 
to three times a week.  He had some sinus congestion.  He 
also had rhinorrhea that was fairly well controlled, with two 
to three infections a year and was seen in office or treated 
over the phone.  There was continued use of Advair, Singulair 
and Combivent to treat reactive airways disease.  The August 
2004 report from this physician indicates a diagnosis of 
reactive airways disease without status asthmaticus, with a 
chronic asthmatic bronchitis.  The physician prescribed an 
increase in daily dosage of Advair, and continued use of 
Combivent and Singulair.

In his June 2004 statement, the veteran indicated that to his 
knowledge he was taking an oral corticosteroid, which he 
indicated was Advair.  He also indicated that he was seen 
every three weeks at a physician's office for allergy shots, 
and was seen two to three times or more per year for 
infections.   

A physician's desk reference profile for Advair Diskus which 
the veteran provided in June 2004 indicates that the drug 
includes as one active component a corticosteroid.  The 
administration of the drug was through inhalation.

On VA examination in October 2004, the veteran's medication 
profile included Advair, Combivent, Singulair, Claritin, and 
Rhinocort, as well as allergy shots monthly.  He did not 
admit to receiving oral or systemic steroids for control of 
symptoms.  He denied any episodes of incapacitation in the 
past 12 months.          The claimant denied consistent cough 
or sputum production, but did describe purulent nasal 
discharge daily and headaches he related to sinus headache at 
least twice a week.  He noted at least one sinus infection 
yearly requiring treatment with antibiotics.  He described an 
increase in dyspnea and sinus congestion related to allergic 
triggers.  A PFT showed FEV-1 of 3.16, 80 percent of 
predicted, and    FEV-1/FVC ratio of 0.81.  The impression 
was asthma by history with normal PFT, which appeared stable 
and controlled by inhaled steroid and bronchodilators, 
allergic rhinosinusitis, and episodes of acute purulent 
sinusitis.  The treatment plan was continued use of Advair, 
Singulair, Combivent, nasal steroids and antihistamine.

In an addendum later that month, the VA examiner indicated 
that he had reviewed the claims file and concurred with the 
previously established diagnosis of reactive airway disease.  
He expressed the finding that the appellant's medication 
regimen did not include intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  There was no indication in the treatment 
history over the last several years with oral or parenteral 
corticosteroids.  The use of Advair,             a topical 
inhaled corticosteroid, would not in his judgment or that of 
most allergists or pulmonary physicians, reflect the use of 
oral or parenteral corticosteroids.  Rather, oral or parental 
corticosteroids pertained to medications taken by mouth and 
absorbed by the stomach or gastrointestinal tract.  Advair 
was an inhaled preparation of corticosteroid, a contra-
distinction to orally taken medication.               It was 
noted that while a small amount of any inhaled medication was 
absorbed   into the bloodstream, there remained a distinction 
between this and oral medication delivery.

Analysis

The medical history and treatment protocol pertaining to the 
veteran's service-connected reactive airway disease 
contemporaneous with the date of the reduction in rating at 
issue has been objectively considered.  Based on this 
evidence and applying the determinative rating criteria, it 
may be concluded that the reduction in rating was proper, 
insofar as the component of respiratory illness diagnosed as 
bronchial asthma and evaluated on this basis under the rating 
schedule.   

At the outset, the record sufficiently demonstrates that the 
procedural requirements for a reduction in rating have been 
met as specified under the provisions of            38 C.F.R. 
§ 3.105(e).  The prescribed 60-day timeframe within which to 
submit additional evidence following the proposed reduction 
action was afforded to the veteran.  During this time period 
he did not request a hearing or otherwise present additional 
evidence to contest the proposed action.  The effective date 
of the reduction on August 1, 2004 corresponded to the end of 
the 60-day period from notice to the claimant of the final 
rating action implementing the reduction.  

The inquiry into the propriety of the RO's decision to reduce 
the rating for reactive airways disease therefore should be 
completed based on whether his service-connected disability 
met the substantive requirements for a 30 percent rating as 
of the reduction action, or it instead best approximated in 
severity the criteria for the previously assigned 60 percent 
evaluation.  On this subject, the provisions of         38 
C.F.R. § 4.97, Diagnostic Code 6602, for evaluating bronchial 
asthma are to be applied.  The medical findings of record do 
not initially establish that pulmonary function test results 
were within the range that would qualify for a 60 percent 
rating.  The January 2003 VA examination report that provided 
the basis for determining the appropriate adjusted evaluation 
demonstrated PFT results no worse than FVC of 4.37, 86 
percent of predicted, FEV-1/FVC of 82 percent.  Under 
Diagnostic Code 6602, a FEV-1 of 40 to 55 percent predicted, 
or FEV-1/FVC of 40 to 55 percent, corresponds to a 60 percent 
rating.  Also significant is that on re-examination in 
October 2004, a PFT indicated FEV-1 80 percent of predicted, 
and FEV-1/FVC ratio of 81 percent.  While these findings 
post-dated the rating reduction in question and thus were not 
directly considered by the RO, they nonetheless help 
demonstrate a consistency of respiratory function levels 
above that warranting a 60 percent rating.  This 
notwithstanding, the applicable rating criteria provides that                     
in addition to PFT findings a bronchial asthma disorder is to 
be evaluated in accordance with the nature and extent of 
treatment modalities. 

The service-connected reactive airways disorder to warrant a 
60 percent rating based on treatment course must objectively 
implicate the requirement of at least monthly physicians' 
visits due to exacerbations, or intermittent (minimum three 
per year) courses of systemic corticosteroids.  Here, 
however, the evidence indicates in all likelihood that this 
was not the case.  With regard to frequency of treatment he 
himself reported having had monthly visits to a physician's 
office for allergy shots, which is apart from any obvious 
treatment for bronchial asthma.  He also sought treatment for 
occasional rhinitis or sinusitis infection.  These instances 
of treatment do not appear to pertain to asthma, and also 
were not on a monthly basis as specified in the rating 
criteria. 

Moreover, the treatment history including as documented 
during the October 2003 VA respiratory examination indicated 
prescribed medication use of Advair twice daily, Singulair 
daily, and Combivent inhaler as needed, as well as allergy 
shots.   Of these medications specifically utilized for 
treatment of asthma both Advair and Combivent are prescribed 
inhalants.  As his recent treatment records reflect, 
Singulair is taken in tablet form, but is not indicated to be 
a steroid.  Combivent is a non-steroid inhaled medication.  
Notably, Advair has a corticosteroid component as stated on 
the drug information sheet of record, although it is an 
inhaled medication.  While the appellant contends this 
medication should meet the criteria set forth under DC 6602, 
the evidence otherwise establishes it is not a systemic (oral 
or parenteral) drug.  

To the extent there has been clarification provided on this 
point the October 2004 VA examiner drew a distinction between 
Advair a topical inhaled corticosteroid, and systemic 
corticosteroids.  He observed that on review of the claims 
file there was no evidence of use of systemic 
corticosteroids.  Considering that this examination report 
was dated subsequent in time to the rating reduction,                    
it nonetheless presents a portrayal of existing medication 
use fully consistent with that on file as of the May 2004 
reduction action.  See generally, Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281 (1992) (consideration provided to all the 
evidence of record pertinent to a restoration in rating 
claim, including that which may have been obtained subsequent 
to the rating board's reduction action).  As a result,           
the treatment course for reactive airway disease similarly 
does not warrant a            60 percent rating per 
Diagnostic Code 6602.  Instead the extent of medication 
utilized is more consistent with the standard for a 30 
percent evaluation under that criteria, which pertains to 
daily inhalational or oral bronchodilator therapy, or use of 
inhalational anti-inflammatory medication.  This basis for 
adjusting the level of compensation corresponds not 
necessarily to any material improvement in symptoms but a 
more accurate assessment of the prescribed medication course.                  

In summary, the preponderance of the competent findings 
substantiates that                the reduction in rating 
from 60 to 30 percent for reactive airway disease was proper.              
The medical evidence on file at the time of the RO's decision 
to reduce his rating corresponds to this determination.  This 
having been established, apart from rating asthma directly 
the veteran's service-connected respiratory illness includes 
a rhinosinusitis disorder.  The basis for evaluating that 
component is the subject of  the remand below.  As for 
bronchial asthma, however, the instant claim for restoration 
of a 60 percent rating for that specific disorder must be 
denied.             The preponderance of the evidence is 
unfavorable, and under these circumstances the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).      See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to the restoration of a 60 percent rating for 
reactive airway disease           is denied.


REMAND

While the appeal contesting the issue of reduction in rating 
for restrictive airway disease has been pending the veteran 
has contended that a comprehensive analysis of all 
manifestations of his service-connected disability should be 
made to determine the propriety of an overall rating higher 
than 30 percent.  To this point,  as determined above, the 
assignment of a 30 percent rating entirely for the bronchial 
asthma component of disability is considered correct.  
Nonetheless, the original   June 2000 award of service 
connection was for reactive airway disease along with, 
amongst other disorders, "rhinosinusitis."  The RO thus far 
has not assigned a distinct compensable rating for the 
rhinosinusitis, as apart from bronchial asthma.  Whereas the 
appellant's recent correspondence in support of a restoration 
of    rating refers to ongoing sinus infections and receipt 
of allergy shots, and there was clear evidence of such on 
October 2003 and October 2004 VA examinations,            the 
claim is reasonably raised for a separate compensable rating 
for sinusitis.    Since the RO has not had yet considered 
this issue in the first instance, the claim must be remanded 
for development and initial adjudication on the merits.                  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Additionally, to obtain more contemporaneous findings in 
regard to the current severity of the disorder under review, 
another VA examination by a respiratory specialist should be 
scheduled.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
quoting Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
("[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination to fulfill its duty to 
assist").
Accordingly, this claim is REMANDED for the following action:

1.	The RO should make the appropriate 
arrangements to schedule the veteran for 
an examination for his sinusitis. The 
claims folder must be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for 
rating respiratory disorders, examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his rhinosinusitis.  These 
findings should provide reference to the 
frequency and severity of symptoms of 
service-connected disability based on 
incapacitating and non-incapacitating 
episodes of sinusitis, as well as that 
more analogous to allergic and/or 
bacterial rhinitis.  A complete 
rationale for any opinions expressed 
must be provided.

2.	The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

3.	The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.              
The consequences for failure to report 
for a VA examination without good cause 
may include denial of  the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).       In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.             It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.	Thereafter, the RO should adjudicate 
the claim of entitlement to a 
compensable rating for rhinosinusitis 
due to reactive airway disease.  The RO 
must consider whether there is a basis 
for a separate compensable rating for 
rhinosinusitis from that awarded based 
on bronchial asthma.  If the benefit is 
not granted,        the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the file         is returned to 
the Board for further appellate 
consideration.

5.	If while in remand status, additional 
evidence or information received 
triggers a need for further development 
or assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by the 
RO.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); 38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky  v. West, 12 Vet. App. 369 (1999).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


